PER CURIAM.*
The Assistant Federal Public Defender appointed to represent Jose Miguel Ayala-Marin has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ayala-Marin has filed a response. Ayala-Marin’s request for new counsel for his appeal is DENIED. Our independent review of the brief, the record, and Ayala-Marin’s response discloses no nonfrivolous issue. *606The motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.